Citation Nr: 1011550	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-07 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of hepatitis C status 
post liver transplant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2004 and November 2007 rating 
decisions of the Oakland Department of Veterans Affairs 
Regional Office (RO) in Oakland, California, which denied the 
benefits sought on appeal.  The Veteran appealed both 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A Travel Board hearing was held on August 20, 2008 at the 
Oakland RO before Michelle Kane, a Veterans Law Judge (VLJ).  
The VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. §7107(c) (West 2002 & Supp. 2009) and 
is rendering the determination in this case.  A transcript of 
the testimony is in the claims file. 

The Veteran originally filed a claim seeking entitlement to 
service connection for hearing loss and residuals of a liver 
transplant due to hepatitis C.  The Board notes the Veteran 
did not include his claim for tinnitus in his original March 
2003 claim.  However, the record reflects the Veteran's 
complaints of tinnitus during his May 2003 VA Audiological 
consultation.  Thus, the RO incorporated the issue of whether 
the Veteran is entitled to service connection for tinnitus in 
his overall claim for service connected compensation.  The 
March 2004 rating decision denied these three claims.  The 
Veteran appealed this decision in his August 2004 notice of 
disagreement (NOD).  Before the matter was certified to the 
Board, in a November 2007 rating decision, the RO granted 
service connection for residuals of hepatitis C, status post 
liver transplant, rating it to 30 percent disabling effective 
March 1, 2003.  In his November 2007 NOD, the Veteran 
appealed the November 2007 rating decision, and in a December 
2007 statement in support of his claim, he sought to continue 
his appeal regarding service connection for hearing loss and 
tinnitus.  

The Veteran asserts that he should also be examined and rated 
for separate residual painful scars on his body as a result 
of his liver transplant.  The Veteran's February 2000 private 
surgical records reflect that he underwent an open 
thoracotomy on his right lung to remove a questionable 
lesion.  The Veteran underwent this procedure to ensure that 
the lesion was not cancerous and his body was healthy enough 
to endure the liver transplant.  As a result of this 
procedure, the Veteran now has a residual right scar under 
his right breast that is painful when he stretches or moves 
his right arm.  Also, the Veteran contends that he suffers 
from three additional post-surgical scars as a result of his 
December 2000 liver transplant.  These scars include a large 
transverse scar measuring from the right lower quadrant of 
his abdomen to the midline, a smaller scar across the sternum 
area, and a third scar from the drain tube on the left lower 
quadrant.  The Veteran maintains that all four scars are 
tender and painful under pressure and bodily motion.  The 
Veteran wishes to have these post-surgical scars rated to 
determine whether they are compensable.  The Board notes this 
issue is not currently within its jurisdiction and refers the 
matter to the RO for appropriate action.

The decision below addresses the Veteran's claims seeking 
entitlement to service connection for hearing loss and 
tinnitus.  

The issue of increased rating for service-connected residuals 
of hepatitis C status post liver transplant is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2009).

3.  The Veteran's current tinnitus is not related to service.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008. The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board notes that the RO did not provide the 
Veteran with notice regarding his bilateral hearing loss and 
tinnitus claim in the April 2003 notice letter, prior to the 
initial decision on the claim in March 2004.  The Board 
acknowledges that the issue of entitlement to service 
connection for tinnitus was not included in the Veteran's 
claim until he complained about it during his May 2003 
audiological consultation.  In this situation, the Board 
recognizes that complete VCAA notice was not provided until 
after the initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole - is unaffected because the 
Veteran is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met.

The Board observes that the RO provided the Veteran with a 
separate notice letter in April 2007.  Moreover, the 
requirements with respect to the content of the notice were 
met in this case.  The RO informed the Veteran in the April 
2007 notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2007 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the November 2007 SSOC 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim. 

In addition, the RO notified the Veteran in the April 2007 
notice letter about the information and evidence that VA will 
seek to provide.  In particular, the April 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the April 2007 letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran was also 
afforded a VA examination in January 2004 in connection with 
his claims for service connection for bilateral hearing loss 
and tinnitus in accordance with 38 C.F.R. § 3.159 (c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is adequate.   The examiner indicated that she 
reviewed the Veteran's medical records prior to the 
examination.  The examiner also discussed the Veteran's 
military history, noting that he was involved in "heavy 
artillery battery" wherein he regularly fired rifles, 
machine guns, and barrels during his training sessions.  The 
examiner also noted that the Veteran denied any history of 
occupational noise exposure post-service working as a 
computer programmer.  Following a discussion with the Veteran 
regarding his medical history, the examiner performed an 
audiological evaluation and provided an etiological opinion 
concerning the Veteran's claimed disabilities and service.  
The Board therefore concludes that the VA examination and 
opinion are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise.

II.	Law and Analysis

A.	Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley, 5 Vet. App at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran asserts that his military occupational specialty 
during service was that of artilleryman and he suffers from 
bilateral hearing loss and tinnitus as a result of exposure 
to the loud firing of artillery during training sessions in 
which the Veteran would fire ammunition from various types of 
rifles, machine guns and tanks.  The Veteran states that his 
actual job title during these training sessions was that of 
"gunner," and therefore he would always be facing the 
target when rounds of ammunition were fired.  He further 
explains that the backlash from the recoil would hit the 
right side of his head.  See August 2007 Travel Board hearing 
transcript.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and/or tinnitus.  The Board notes that the 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of hearing loss or 
tinnitus.  

On his June 1959 examination conducted pursuant to his 
enlistment, the Veteran indicated that he did not have any 
ear, nose or throat trouble.  In addition, clinical 
evaluation of his ears and drums were normal, and he had a 
hearing loss profile of 'H1' at the time of his June 1959 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  
Also, the whispered voice test administered reflected a score 
of 15/15, which is considered normal.  

The March 1962 separation examination report shows that the 
Veteran denied having a medical history of ear nose and 
throat trouble, and his hearing loss profile was 'H1'.  His 
ears and drums were found to be normal on clinical 
evaluation, and on the authorized audiological examination, 
the examiner found his pure tone threshold, in decibels, to 
be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
15 (25)

10 (15)
LEFT
-5 (10)
-5 (5)
0 (10)

0 (5)

(NOTE: Before November 1, 1967, audiometric results were 
reported by the military in standards set forth by the 
American Standards Association (ASA).  (VA used ASA standards 
on or before June 30, 1966.)  Those are the figures on the 
left of each column and are not in parentheses.  Since the 
mid-1960s, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) and have been used by the military, for the 
most part, unless otherwise noted.  (VA has used ISO-ANSI 
standards, unless otherwise noted, since July 1, 1966.)  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.)

The Veteran did not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385 at the time of his separation 
from service.  Moreover, while the Veteran contends that he 
has been suffering from hearing loss and tinnitus since 
service, the Board observes that the Veteran did not seek 
treatment for these disorders until many decades after his 
separation from service.  The first post-service evidence 
relevant to this claim is dated in 2003.  Therefore, the 
Board finds that bilateral hearing loss and tinnitus did not 
manifest in service or within one year thereafter.  Because 
it did not manifest within one year from separation from 
service, the Board finds that presumptive service connection 
for sensorineural hearing loss is not warranted in this 
particular case.  See 38 C.F.R. §§ 3.307, 3.309 (a).  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss and tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of bilateral hearing loss and tinnitus is itself 
evidence which tends to show that such a disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

As noted above, the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Board notes the Veteran underwent a VA audiological 
consultation and evaluation as reflected in the May 2003 
treatment report.  During this evaluation, the Veteran 
reported his inability to hear from his right ear "if he 
block[ed] the left," and that he had been unable to hear 
conversations on the telephone through his right ear for 
nearly ten years prior to the consultation.  The audiologist 
noted that the Veteran worked as a computer programmer after 
service and denied any history of post-service occupational 
noise exposure.  With regard to his tinnitus claim, the 
Veteran stated that he experienced "periodic momentary high 
frequency ringing occurring 3-4 times a day" and that the 
tone "increases in frequency or loudness and then 
subsides."  While the Veteran states that his hearing loss 
was identified around the time of his separation from the 
military, the Board again notes that the Veteran did not have 
hearing loss under 38 C.F.R. § 3.385 for VA purposes at that 
time. The VA examiner conducted an audiological examination 
of the Veteran and references this audiogram in her 
evaluation; however, this graph is not associated with the 
claims file.  Based on her evaluation of the Veteran, the 
audiologist concluded that the Veteran's hearing was "within 
normal limits across the range with the exception of a 
borderline normal sensorineural hearing loss at 2 KHz in the 
left ear."  She further stated that he had excellent speech 
discrimination, his tympanometric results were within normal 
limits, and that the results did not support the Veteran's 
claim of an inability to hear from the right ear.  She 
suggested that the Veteran's ear canal may have collapsed 
under pressure from the telephone.  

In an August 2003 VA treatment visit, the Veteran underwent 
another audiological evaluation.  At that time, an audiogram 
was performed, but the audiological examination report did 
not provide an interpretation of the audiometric readings 
contained on the graphs.  38 C.F.R. § 3.386.  The Board notes 
that it is precluded from interpreting pure tone threshold 
results in order to determine the severity of the Veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (finding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  However, the audiologist did note that the Veteran 
complained of severe hearing problems in his right ear, but 
that these contentions did not agree with the audiometric 
findings.  

In a subsequent VA outpatient visit in November 2003, the 
Veteran sought treatment at an ENT clinic for complaints of 
bilateral hearing loss.  He further explained that he could 
not hear the phone in his right ear and there was a constant 
ringing on his left side.  Upon examining the Veteran and 
reviewing his prior medical records, the physician noted that 
the Veteran's May 2003 audiogram revealed asymmetrical left 
sensorineural hearing loss.  He further noted that at 2000 
Hz, the Veteran's puretone threshold was 30 decibels in his 
left ear and 5 decibels in the right ear.  He also determined 
that the Veteran suffered from unilateral left deafness at 
high frequency "with the tinnitus most likely noise 
induced."  In an addendum to this treatment record, also 
dated in November 2003, the physician further interpreted the 
Veteran's May 2003 and August 2003 treatment records, and 
noted that while the Veteran's puretone threshold was 30 
decibels at 2000 Hz, it improved at 6000-8000 Hz.  He also 
noted that the Veteran's speech discrimination scores were 
100 percent on the right side and 96 percent on the left 
side.  He diagnosed the Veteran with unilateral left 
sensorineural hearing loss and attributed his hearing loss to 
combat and service related noise exposure.  He also diagnosed 
the Veteran with secondary tinnitus.  

The Veteran was afforded a VA examination in January 2004.  
The VA examiner reviewed the Veteran's medical records and 
noted the Veteran's reported noise exposure in service as 
well as his denial of occupational noise exposure post-
service.  The examiner also noted that the Veteran's 
separation examination indicated that he had normal hearing 
in both ears through 8000 Hz.  During this examination the 
Veteran reported that he had suffered from tinnitus since 
1960 but believed it to have gotten worse during the last 
five years.  The Veteran also likened the tinnitus to a 
"high pitched tuning fork in both ears."  The otoscopic 
examination revealed clear canals.

On the authorized audiological examination, the examiner 
found his pure tone threshold, in decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
5
10
35
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Based on the audiological test results, the examiner 
summarized that the Veteran's right ear showed "normal 
sensitivity through 4k, then hearing notches to a mild loss 
at 6k."  She further interpreted the audiological test 
results for his left ear, noting "normal sensitivity through 
1k, then hearing notches to a mild loss at 1500 and 2000 Hz, 
then ris[ing] to [normal] at 3 and 4k, then fall[ing] to mild 
at 6 and 8k."  Based on her evaluation of the Veteran, the 
January 2004 examiner opined that the Veteran's left ear 
hearing loss "is not due to military noise exposure, nor is 
it consistent with noise induced hearing loss."  She further 
concluded that the Veteran's military noise exposure was 
"not at least as likely as not contributory to [his] 
tinnitus" and his VA medical records did not list him as a 
hearing aid candidate nor did they recommend that he get 
hearing aids.  

A subsequent VA treatment report dated in July 2004 indicates 
the Veteran underwent an additional audiological evaluation.  
However, the examination report did not provide an 
interpretation of the audiometric readings contained on the 
graphs.  38 C.F.R. § 3.386.  As previously discussed, the 
Board is precluded from interpreting pure tone threshold 
results in order to determine the severity of the Veteran's 
current hearing loss disability.  See Kelly, supra.  The 
audiologist noted that the Veteran's hearing in his right ear 
was within normal limits across the range and he had 
excellent speech discrimination abilities.  With regard to 
his left ear, the audiologist noted that the Veteran's 
hearing was within normal limits across the range with the 
exception of a mild sensorineural hearing loss at 2000 KHz.  
The audiologist also added that the Veteran's speech 
discrimination scores in his left ear were excellent.  

Considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  In addition to the lack of evidence 
establishing that hearing loss manifested during service or 
closely thereafter, the medical evidence does not show the 
Veteran to currently have such a disorder.  While the January 
2004 audiometric findings and the July 2004 VA treatment 
report indicate the Veteran had a mild sensorineural hearing 
loss in his left ear at 2000 KHz, these findings do not meet 
the requirements under 38 C.F.R. § 3.385 for hearing loss 
disability for VA service connection purposes.  An August 
2005 treatment record indicates the Veteran was seen by an 
otolaryngologist for a follow-up.  Upon physical examination, 
the physician reported that the Veteran's ear canals were 
clear and that the audiological evaluation reflected slight 
hearing loss at 2000 Hz and normal hearing in the right ear.  
However, the audiograms referenced were not included with the 
treatment record.  A December 2007 VA treatment report 
reflects the Veteran was seen for left ear pain and diagnosed 
with otitis media.  The medical report also notes the 
Veteran's complaints of worsened hearing during the prior 
month.  However, there are no audiograms which show the 
Veteran to have bilateral hearing loss by VA standards.  See 
38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that interpretation of section 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, 
however, the medical evidence does not establish that the 
Veteran currently has bilateral hearing loss for VA service 
connection purposes.  Indeed, even if the Veteran was shown 
to have bilateral hearing loss by VA standards, the January 
2004 VA medical examiner opined that his hearing loss was not 
etiologically related to his military service.  

With respect to the Veteran's claim for tinnitus, the Board 
has considered the Veteran's recent contentions to the effect 
that his tinnitus has been present since service.  However, 
his claim seeking service connection for tinnitus is not 
supported by the post-service medical records.  As previously 
noted, the Veteran did not include his claim for service 
connection for tinnitus in his original March 2003 claim.  It 
only arose and became part of his claim when he complained 
about it during his May 2003 audiological consultation.  
Indeed, the first post-service medical evidence of record 
documenting the Veteran's complaints of tinnitus was his May 
2003 VA audiological report.  His service treatment records 
are devoid of any complaints, findings, treatment or 
diagnosis of tinnitus.  In these circumstances, the Board 
finds that the length of time between the Veteran's 
separation from active duty in 1962 and first noted 
complaints of tinnitus in 2003 is evidence which weighs 
against continuity of symptomatology.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  While the 
Veteran is competent to report what he observed, the Board 
does not find his recollections to be persuasive in view of 
the absence of evidence supporting his contentions, and in 
light of the competent medical evidence of record.  See 
Maxson v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claim condition for many years after 
service).  

Indeed, there is no medical evidence of record showing that 
the Veteran's claimed disorders are causally or etiologically 
related to his military service.  In fact, the January 2004 
VA medical opinion specifically rules out such a causal 
relationship.  Thus the only evidence linking the Veteran's 
tinnitus to his active service are his own contentions.  Lay 
evidence, such as the Veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a lay person is competent to identify the medical 
condition, (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the Veteran's contentions 
that he experienced acoustic trauma during service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced, i.e., he is competent to report that he has 
experienced ringing in his ears during and after service. See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran, 
as a layperson, is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
although the Veteran asserts his bilateral hearing loss and 
tinnitus had their onset during service, the Veteran's 
statements regarding etiology have no probative value and do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and and 
tinnitus in this case.  Therefore, the benefit of the doubt 
doctrine is not for application, and the claim for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

Reason for remand:  To obtain the Veteran's Social Security 
records and to  provide the Veteran with an adequate VA 
examination.  

In his March 2006 statement, the Veteran states that he 
currently receives Social Security disability benefits.  It 
is unclear for what disability the Veteran receives SSA 
disability benefits.  When VA has notice that a Veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Thus, on remand, the RO 
should request copies of the Veteran's SSA medical records 
and any determination of benefits made by the SSA.  

During the course of this appeal, the Veteran has asserted 
that his hepatitis C and resultant liver transplant have 
caused him to suffer symptoms more severe than that reflected 
in his current 30 percent rating.  The Veteran provided 
testimony at his Travel Board hearing in which he maintains 
to currently experience daily fatigue, queasiness and nausea.  
He also mentioned that he lost 16 pounds between June 2008 to 
August 2008 and he regularly has to take a nap every 
afternoon due to the fatigue.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

VA also has a duty to obtain an adequate medical examination 
when the record is insufficient to decide the case.  For the 
following reasons, the Board concludes that a remand is 
required to schedule the Veteran for a VA examination to 
obtain an adequate medical opinion.  

The Veteran most recently underwent a VA examination in 
August 2007 to determine whether his hepatitis C and 
associated symptoms were etiologically related to risk 
factors shown in service.  While the VA examiner noted the 
Veteran's decreased stamina, mild nausea, and difficulty 
carrying out his duties at work, the VA examination 
predominantly focused on the etiological link between the 
Veteran's hepatitis C and his service.  The August 2007 VA 
examination report does not include the medical findings 
necessary for VA to evaluate the severity of the Veteran's 
hepatitis C under the applicable provisions for rating that 
disorder.  

The Veteran is currently service connected for residuals of 
hepatitis C status post liver transplant, evaluated at 30 
percent disabling under 38 C.F.R. § 4.115, Diagnostic Codes 
7354-7351 (2009).  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Diagnostic Code 7351 (liver transplant) calls for the 
assignment of a 100 percent rating immediately post surgery; 
thereafter a minimum 30 percent disability may be assigned.  

Under Diagnostic Code 7354, a 40 percent rating is assigned 
for daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  

To properly rate the condition, VA will need to know whether, 
and to what degree, and how frequently (or for what duration) 
the Veteran's hepatitis C causes him to suffer from: fatigue, 
malaise, anorexia, weight loss, hepatomegaly, or 
incapacitating episodes with additional symptoms including 
nausea, vomiting, arthralgia, and right upper quadrant pain.  
VA will also need to know whether the Veteran's weight loss 
is minor or substantial.

In addition, the Veteran maintains that as a result of his 
liver transplant, he suffers from gastrointestinal pain.  
During his Travel Board hearing, the Veteran explained that 
due to these complications, food often gets lodged in the 
sternum area and his physicians inserted stents in the bowel 
duct area to facilitate the movement of food within his 
digestive tract.  According to his testimony, he has had to 
have the stents removed and replaced every few months, and 
complications as well as health problems have arisen as a 
result of these continual procedures.  The Veteran also 
stated that he currently suffers from daily nausea, 
queasiness and decreased appetite, and lost 16 pounds between 
June and August 2008.

The Veteran's VA treatment records immediately after his 
December 2000 liver transplant surgery indicate that he was 
doing well, had good energy and normal liver function tests.  
See VA treatment records dated January 2001 to April 2003.  
His more recent VA treatment records indicate he has had 
abnormal liver function tests.  Specifically, private 
treatment records dated from December 2006 to February 2007 
reflect that he has had elevated liver functions tests and 
decreased energy.  The Veteran's April 2007 VA treatment 
report indicates he underwent a stent placement procedure on 
March 27, 2007 and appeared to be suffering from biliary 
tract obstruction.  In June 2008, the Veteran visited a VA 
treatment facility for pain in his stomach and it was noted 
that he had decreased appetite and was experiencing slight 
nausea.  The nurse commented in the Veteran's treatment 
report that he had undergone a stent replacement two weeks 
prior to his visit and had suffered from abdominal pain since 
this procedure.  

During a July 2008 gastroenterology consultation, the 
Veteran's physician noted the Veteran had his stents removed 
in May 2008 and may have developed a biochemical flare of his 
liver disease consistent with recurrent stricture.  As a 
result he underwent an endoscopic retrograde 
cholangiopancreatography (ERCP) procedure.  Based on the 
physician's report, the results showed that the Veteran had 
anastomosis stenosis and consequently had to have two 
additional stents placed.  After the stent placement 
procedure, he developed constant gastric pain, decreased 
appetite and nausea, but no vomiting, fever or chills.  His 
July 2008 VA treatment report reflects he weighed 170 pounds, 
whereas his June 2008 VA treatment record indicates he 
weighed 183 pounds.  However, the August 2008 VA treatment 
records show the Veteran was seen for follow-up care and it 
was noted that his overall condition had improved, his 
abdominal pain had lessened in severity and he had gained 
five pounds.   

While the records indicate that the Veteran's 
gastrointestinal complications are due to his stent placement 
procedures, the Board notes that gastrointestinal 
complications can also be residuals of hepatitis C.  See 38 
C.F.R. § 4.114, Diagnostic Code 7354.  The Board notes that 
the VA examiner should thus not only evaluate the severity of 
the Veteran's hepatitis C under the applicable provisions, 
but also determine whether the Veteran's gastrointestinal 
complications are due to his service-connected residuals of 
hepatitis C or due to non service-connected causes.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate 
them in the claims file.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if these records are 
not available.  

2.	The RO should schedule the Veteran for 
a new VA examination to identify the 
severity of his hepatitis C status post 
liver transplant, including the degree 
to which the service-connected 
disability interferes with employment.  
The claims folder must be available to, 
and reviewed by, the physician.  The 
physician should specifically identify 
whether, to what degree, and how 
frequent (or for what duration), the 
Veteran's hepatitis C status post liver 
transplant causes him to suffer from: 
fatigue, malaise, anorexia, weight 
loss, hepatomegaly, or incapacitating 
episodes with additional symptoms 
including nausea, vomiting, arthralgia, 
and right upper quadrant pain.  The 
physician should be requested, to the 
extent possible, to distinguish any 
symptoms attributable to the service-
connected residuals of hepatitis C 
status post liver transplant from those 
attributable to any non-service 
connected condition.  Specifically, the 
physician should determine whether the 
Veteran's gastrointestinal 
complications are attributable to the 
service-connected residuals of 
hepatitis C status post liver 
transplant or attributable to non-
service connected causes.  All 
necessary tests and studies should be 
conducted.  The examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


